DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/30/2022 is acknowledged.
	
	Priority and Continuity:
Note that the feature of the two different detents only obtains priority date back to application # 15727146 with priority date 10/06/2017 and a single detent obtains priority date back to application # 13480897 with priority date 05/25/2012. Note that said priority dates applied to these features are based on the disclosure of said filed applications.  It appears the applicant may need to correct priority and/or continuity data accordingly. 

Drawings
The drawings are objected to because:
The claimed features “at least one retaining mechanism configured to maintain the first handle in the first rotational position …, and wherein the at least one retaining mechanism is further configured to maintain the first handle in the second rotational position …”, “the at least one retaining mechanism comprises at least one detent and at least one protrusion” and “at least a first detent to hold the handle in the first rotational position … and at least a second detent to hold the handle in the second rotational position …” ; are illustrated in figures 13C and 13D only in schematic form. In other words, the component referred to as “retaining mechanism” which exhibits the components of the first and second detents and the protrusion is not shown in any figures and hence it is also not shown where it would be incorporated into the locking mechanism shown in figure 14, or how it would operate.  The schematic representations are not sufficient to understand how and where the detent(s) correspond to the non-schematic structures shown, thereby making it unclear to the examiner if the applicant even had a working/functioning structure at the time of filing. This is also in light of the fact that the drawings seem to change/shift as the filing of continuing applications persist.  Also see 112 indefiniteness rejection below.
Note that the lack illustration of the retaining mechanism as a working/claimed component results in a major drawings deficiency since this feature appears to be a pivotal/significant feature that the applicant considers to be the crux of his invention and is being claimed in every independent claim. 
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first detent encloses at least a portion of the bracket in the first rotational position and wherein the second detent encloses at least a portion of the bracket in the second rotational position” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one protrusion” [in claim 2 for example] must be shown or the feature(s) canceled from the claim(s). If it is shown, then it should be provided with a reference character in the specification that is also shown in the drawings.  It is noted that the claimed term protrusion doesn’t seem to be in the specification.  No new matter should be entered.  Similarly, also in claim 2 as one example, the claimed “detent” should be shown in the drawings with a reference character referring to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Clarification
Claim 11 recites “the first detent encloses at least a portion of the bracket in the first rotational position and wherein the second detent encloses at least a portion of the bracket in the second rotational position”; since this recitation is not feasible since the bracket is not movable and the detents appear barely enough to hold a portion of a protrusion in the pivoting handle and not illustrated in the drawings (see drawings objections above); it appears that applicant meant to recite that “the first detent encloses at least a portion of the [bracket] handle in the first rotational position and wherein the second detent encloses at least a portion of the [bracket] handle in the second rotational position”.  To best expedite prosecution, the latter will be assumed for examining.

Specification
The disclosure is objected to because of the following informalities:
In regards to claim 14, note that throughout the specification there is no mention to the terms: “shaft” or either of the claimed “dimensions”. Those features will be examined as best understood. Please note that if these features where previously claimed under different terms, for clarity of record and to avoid confusion to the public, consistent nomenclature is requested throughout the claim set, and in line with that used in the specifications. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims exhibit a written description deficiency with the recitations: “at least one retaining mechanism configured to maintain the first handle in the first rotational position …, and wherein the at least one retaining mechanism is further configured to maintain the first handle in the second rotational position …” (claim 1) (and similar recitations in claim 14), “the at least one retaining mechanism comprises at least one detent and at least one protrusion” (claim 2) and “at least a first detent to hold the handle in the first rotational position … and at least a second detent to hold the handle in the second rotational position …” (claim 8) the specification/disclosure does not explain the above recitations and due to the lack of illustrations as detailed in the drawings objections section above, where to further clarify; it is not sufficiently described in the written description, where said “retaining mechanism” (which exhibits the components of the first and second detents and the protrusion) would be incorporated into the locking mechanism shown in fig. 14. Are the detents on the bracket 153; fig. 14 and if so how and where are they; are the detents on the sleeve 157 and if so how and where; are they somewhere on the rails or on the handle if so how or where; in other words, how and where are the detents located and why aren’t their details shown?    Similarly, how come the details of the protrusion aren’t shown?  This detail lacks in such a manner that the examiner is not sure the applicant had possession of these details at the time of the invention.
Dependent claims are rejected for at least depending from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the at least one retaining mechanism comprises at least one detent and at least one protrusion”; paragraph 0054 of the specification describes “104 may include a detent or retaining mechanism 250” (emphasis on the “or” of the specification) while the illustration shown in figures 13C and 13D shows the protrusion being part of the handle 152 which also makes sense for the operation of the retaining mechanism where the protrusion needs to be movable relative to the detent for the operation between the first and second rotational positions. Hence, the claiming of the protrusion to be part of the retaining mechanism causes indefiniteness. What is part of the retaining and mechanism and what isn’t? This limitation will be examined as best understood. The same issue applies to claim 9.
Claim 5 (2nd half) recites “the portion of the first bracket enclosed by the first handle in the second rotational position”; firstly, the recitation of “the portion” in the above recitation lack antecedent basis in the claims and secondly,  it appears that it is a different portion than the one recited in the beginning of the claim which refers back to a portion established in claim 4 since claim 5 limitations requires one to be greater than the other. 
Claim 11 recites “the first detent encloses at least a portion of the bracket in the first rotational position and wherein the second detent encloses at least a portion of the bracket in the second rotational position”; this recitation is indefinite because this recitation is not feasible since the bracket is not movable and the detents appear barely enough to hold a portion of a protrusion in the pivoting handle and not illustrated in the drawings (see drawings objections above). Also, please note that lack of understanding of these limitations are direct result of the lack of illustration of the retaining mechanism as a working/claimed component. 
Dependent claim 12 is rejected for at least depending from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chantler, US (4147231).
In regards to claim 1 Chantler discloses:
A ladder (10; fig. 1) comprising: a first assembly (18s) having a first pair of rails (18s) including a first rail and a second rail (right and left hand side 18), and a second pair of rails (12s) including a third rail and a fourth rail (right and left hand side 12), the first pair of rails being slidably coupled (via slider plate 19) with the second pair of rails; and a first locking mechanism (mechanism shown in figs. 2 & 3) comprising: a first bracket (see annotated drawings) coupled with the first rail (right hand side 18; figs. 2, 3), a first handle (hollow lever 28) rotatable about a defined axis (axis passing through 23 about which 28 rotates between positions of fig. 2 and fig. 3), a first engagement pin (23) coupled with the first handle (figs. 2, 3), wherein the first locking mechanism is configured so that the first handle is rotatable from a first rotational position (position shown in fig. 2) to a second rotational position (position shown in fig. 3); wherein, when the first handle is in the first rotational position, a substantial amount of the first bracket is disposed within at least one recess (see annotated drawings) defined by the first handle (as shown in fig. 2 where the bracket is within the recess of the hollow handle 28) and the first engagement pin extends through a pair of aligned openings including a first opening (opening 24 in right rail 18) formed in the first rail and a second opening formed in third rail (fig. 2; opening in 19; note that right hand side 19 is considered part of the right hand side rail 12), and wherein, when the first handle is in the second rotational position (fig. 3), the first engagement pin is withdrawn from at least one of the first opening and the second opening (as shown in fig. 3; pin 23 is withdrawn from opening 24), at least one retaining mechanism (camming surfaces 31) configured to maintain the first handle in the first rotational position (fig. 2 & 4; note the discrepancy in fig. 2 where reference numerals 23 and 31 appears to be reversed i.e. 23 is pointing to the camming surface instead of the pin and vice versa. Please refer to fig. 4 for the proper referring to the correct elements) until application of a first rotational force is applied to the first handle to displace it toward the second rotational position (force acting against spring 26), and wherein the at least one retaining mechanism is further configured to maintain the first handle in the second rotational position until application of a second rotational force is applied to the first handle to displace it toward the first rotational position (as described in Col 3; LL 4-9; excerpt below).


    PNG
    media_image1.png
    162
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    837
    media_image2.png
    Greyscale

	In regards to claim 3 Chantler discloses a biasing member (26) positioned external to the first engagement pin (as shown in fig. 2).
	In regards to claim 4 Chantler discloses a portion of the first bracket (top half; fig. 3) is disposed within the at least one recess when the first handle is in the second rotational position (as shown in fig. 3).
	In regards to claim 5 Chantler discloses the portion of the first bracket enclosed by the first handle in the first rotational position is greater than the portion of the first bracket enclosed by the first handle in the second rotational position (bracket as marked in the annotated drawings above and as shown in fig. 2 versus fig. 3).
	In regards to claim 6 Chantler discloses the first engagement pin (23) translates without rotation relative to the first opening between the first and second rotational positions (forward translation of 23 between figs 2 and 3). 
	In regards to claim 7 Chantler discloses a biasing member (26) to bias the first handle toward the first rail (bottom portion of the handle biased toward the position in fig. 2).
Claims 14-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chantler, US (4147231).
In regards to claim 14 Chantler discloses:
	A ladder (10; fig. 1) comprising: an assembly (18s) having a rail (right hand side 18) slidably coupled (via slider plate 19) with an elongated shaft (right hand side 12); and a locking mechanism (mechanism shown in figs. 2 & 3) comprising: a bracket (see annotated drawings) coupled to the elongated shaft and having an elongated bracket length dimension (see annotated drawings), a handle (hollow lever 28) that rotates about an axis (axis passing through 23 about which 28 rotates between positions of fig. 2 and fig. 3) between a first rotational position (fig. 2) and a second rotational position (fig. 3), the handle having a rail-facing surface (left hand side surface of 28) with an elongated surface length dimension (see annotated drawings), an engagement pin (23) coupled with the handle, wherein the locking mechanism is configured such that rotation of the handle from the first rotational position to the second rotational position causes the engagement pin to be withdrawn from an opening (24) in the rail (movement from position in fig. 2 to position in fig. 3); wherein the locking mechanism is further configured such that rotation of the handle from the second rotational position to the first rotational position causes the engagement pin to extend through the opening in the rail (movement from position in fig. 3 to position in fig. 2); wherein when the handle is in the first rotational position, the elongated bracket length dimension is substantially parallel to the elongated surface length dimension (as shown in position of fig. 2); and wherein when the handle is in the second rotational position, the elongated bracket length dimension is angularly offset from the elongated surface length dimension (as shown in position of fig. 3 and annotated drawings below).
	
    PNG
    media_image3.png
    509
    604
    media_image3.png
    Greyscale

	In regards to claim 15 Chantler discloses at least one retaining mechanism (camming surfaces 31) configured to hold the handle in the first rotational position (fig. 2 & 4; note the discrepancy in fig. 2 where reference numerals 23 and 31 appears to be reversed i.e. 23 is pointing to the camming surface instead of the pin and vice versa. Please refer to fig. 4 for the proper referring to the correct elements) until a sufficient level of rotational force (force acting against spring 26) is applied to the handle to rotate the handle toward the second rotational position (as described in Col 3; LL 4-9; excerpt below).
	
    PNG
    media_image1.png
    162
    591
    media_image1.png
    Greyscale

In regards to claim 16 Chantler discloses at least one retaining mechanism (camming surfaces 31) configured to hold the handle in the second rotational position until a sufficient level of rotational force (force acting against spring 26) is applied to the handle to rotate the handle toward the first rotational position (as described in Col 3; LL 4-9; excerpt above).
In regards to claim 17 Chantler discloses a biasing member (26) to bias the handle toward the elongated shaft (bottom portion of the handle biased toward the position in fig. 2).
In regards to claim 18 Chantler discloses a biasing member (26) positioned external to the engagement pin (as shown in fig. 2).
In regards to claim 19 Chantler discloses the engagement pin (23) translates relative to the opening without rotation between the first and second rotational positions (forward translation of 23 between figs 2 and 3).
In regards to claim 20 Chantler discloses the handle defines a cavity (being described as hollow lever 28), wherein the rail-facing surface is positioned adjoining an end of the cavity (figs. 2 & 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chantler in view of Wang, US (2004/0000794).  
In regards to claim 2 Chantler does not disclose the at least one retaining mechanism comprises at least one detent and at least one protrusion.
Wang teaches at least one retaining mechanism (wave-shaped spring 36; figs. 3A, 3B, 4) comprises at least one detent (one of 361 and 363) and at least one protrusion (bottom portion of 34 below pivot point 341), wherein the at least one retaining mechanism is configured to retain the first handle in the first rotational position or in the second rotational position by the at least one protrusion engaging the at least one detent (as shown figs. 3A, 3B and described in paragraph [0025] & [0026]). 

    PNG
    media_image4.png
    532
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    615
    460
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the retaining mechanism taught by Wang to provide distinct retaining points (i.e. troughs 361 & 363) for each position of the handle of Chantler which would provide advantage over the camming surface protocol used by Chantler which can be prone to slippage. 
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chantler, US (4147231) in view of Wang, US (2004/0000794).  
In regards to claim 8 Chantler discloses:
	A ladder (10; fig. 1) comprising: a first pair of rails (12s) including a first rail and a second rail (right and left hand side 12); a second pair of rails (18s) including a third rail and a fourth rail (right and left hand side 18), wherein the first pair of rails is slidably coupled with the second pair of rails (via slider plate 19) and the third rail includes an aperture (24); and a locking mechanism (mechanism shown in figs. 2 & 3) comprising: a bracket (see annotated drawings) coupled with the first rail, a handle (hollow lever 28) rotatable about a defined axis (axis passing through 23 about which 28 rotates between positions of fig. 2 and fig. 3) between a first rotational position (position shown in fig. 2) relative to the bracket and a second rotational position (position shown in fig. 3) relative to the bracket, an engagement pin (23) coupled with the handle, wherein the engagement pin is disposed through the aperture when the handle is in the first rotational position (fig. 2) and the engagement pin is withdrawn from the aperture when the handle is in the second rotational position (fig. 3).

    PNG
    media_image1.png
    162
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    837
    media_image2.png
    Greyscale

In regards to claim 8 Chantler does not disclose a detent retaining mechanism including: at least a first detent and at least a second detent.
Wang teaches a detent retaining mechanism (wave-shaped spring 36; figs. 3A, 3B, 4) including: at least a first detent (wave trough 363) to hold the handle in the first rotational position (first rotational position where the pin is extended through the aperture equivalent to what is shown in fig. 3B where equivalent pin 33 extends through 321; fig. 3B) until a force is applied to rotate the handle toward the second rotational position (as described in paragraph [0025] & [0026]); and at least a second detent (wave trough 363) to hold the handle in the second rotational position (second rotational position where the pin is retracted from the aperture equivalent to what is shown in fig. 3A where equivalent pin 33 is retracted from 321; fig. 3A) until a force is applied to rotate the handle toward the first rotational position (as described in paragraph [0025] & [0026]).

    PNG
    media_image4.png
    532
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    615
    460
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the retaining mechanism taught by Wang to provide distinct retaining points (i.e. troughs 361 & 363) for each position of the handle of Chantler which would provide advantage over the camming surface protocol used by Chantler which can be prone to slippage. 
	In regards to claim 9 Chantler as modified by Wang teaches the detent retaining mechanism comprises at least one protrusion (bottom portion of 34 below pivot point 341), wherein when the handle is in the first rotational position, the at least one protrusion is engaging the first detent (detent 363; when in position of fig. 2; Chantler and fig. 3B; Wang) to hold the handle in the first rotational position, and wherein when the handle is in the second rotational position, the at least one protrusion is engaging the second detent (detent 361; when in position of fig. 3; Chantler and fig. 3A; Wang) to hold the handle in the second rotational position.
	In regards to claim 10 Chantler discloses a biasing member (26) to bias the handle toward the bracket (bottom portion of the handle biased toward the position in fig. 2), wherein the biasing member is positioned external to the engagement pin (as shown in fig. 2).
	In regards to claim 11 as best understood Chantler as modified by Wang teaches the first detent encloses at least a portion of the bracket (bottom portion of 34 below pivot point 341; examined as a portion of the handle not the bracket as described in 112 rejection above) in the first rotational position (fig. 3B; Wang) and wherein the second detent encloses at least a portion of the bracket [handle] in the second rotational position (fig. 3A).
	In regards to claim 12 Chantler discloses the portion of the bracket enclosed by the handle in the first rotational position (position shown in fig. 2) is greater than the portion of the bracket enclosed by the handle in the second rotational position (shown in fig. 3).
	In regards to claim 13 Chantler discloses a biasing member (26) to bias the handle toward the first rail (bottom portion of the handle biased toward the position in fig. 2). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634